Citation Nr: 0315267	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Reimbursement of the payment for unauthorized medical 
services.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant reportedly had active service from 
December 1972 to December 1976.  His dates of service have 
not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating action of the 
Canandaigua, New York, Department of Veterans Affairs (VA), 
Medical Center (MC) that denied the veteran's claim of 
entitlement to reimbursement of the payment for unauthorized 
medical services.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In January 2003, the Board issued a letter to the appellant 
that included the provisions of the VCAA.  The appellant was 
told that he had 30 days to respond to the letter.  
Subsequent to this letter, however, a decision was issued in 
the Federal Circuit Court that interpreted the effect of the 
VCAA on claims for veteran's benefits, including the 
appellant's claim.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Among other things, this decision asserted that 
appellants must be afforded one year to respond to any 
request for development information under the VCAA, and not 
the 30 days that had been indicated.  Consequently, the VAMC 
must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  

Secondly, it should be noted that evidence needed to 
substantiate the veteran's claim for reimbursement of the 
payment for unauthorized medical services would be evidence 
tending to show that he is totally and permanently disabled 
for VA purposes; that the care or services were rendered for 
a service-connected disorder; that the care or services were 
rendered in a medical emergency of such a nature that delay 
would have been hazardous to life or health; or that VA or 
other federal facilities were not feasibly available; and 
that the veteran filed for reimbursement of expenses within 
two years after the unauthorized care or services were 
rendered.  The necessity for this specific information must 
be provided to the veteran in order to ensure that the 
requirements of the VCAA have been followed.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The VAMC must perform a review of the 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the VAMC should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In particular, the veteran 
should be provided a letter notifying him 
of the provisions of the VCAA and their 
effect on his particular claim.  This 
letter should state that the type of 
evidence that would be essential to the 
success of his claim could include, but is 
not limited to, evidence tending to show 
that he is totally and permanently 
disabled for VA purposes; that the care or 
services were rendered for a service-
connected disorder; that the care or 
services were rendered in a medical 
emergency of such a nature that delay 
would have been hazardous to life or 
health; or that VA or other federal 
facilities were not feasibly available; 
and that the veteran filed for 
reimbursement of expenses within two years 
after the unauthorized care or services 
were rendered.  This letter should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

2.  Thereafter, the VAMC should consider 
all of the evidence of record and 
readjudicate the veteran's claim.  If a 
complete grant of the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


